EXHIBIT A 10.105

FORM OF INDEMNITY AGREEMENT



              THIS AGREEMENT made by and between Central Vermont Public Service
Corporation, a Vermont corporation with principal place of business at 77 Grove
Street, Rutland, Vermont (hereinafter the "Company") and
                             (hereinafter "Indemnitee").

RECITALS

              WHEREAS, Indemnitee is either a director or officer, or both, of
the Company, or is serving as a director, officer, employee or agent of a
subsidiary of the Company and, in such capacity or capacities is performing a
valuable service for the Company; and

              WHEREAS, Indemnitee is willing to serve, continue to serve and to
take on additional service for or on behalf of the Company on the condition that
he or she be indemnified as herein provided;

              WHEREAS, the Company is willing to indemnify Indemnitee and it is
intended that Indemnitee shall be paid promptly by the Company all amounts
necessary to effectuate in full the indemnity provided herein; and

              WHEREAS, the Indemnitee and the Company desire to memorialize
their prior agreement regarding indemnification of Indemnitee for the purpose,
among other things, of conforming their agreement to applicable Vermont law and
in the Company's By-laws;

              NOW THEREFORE, in consideration of the mutual promises herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

              1.  Service By Indemnitee.  Indemnitee agrees to serve as a
director, officer, or both, of the Company, or serve as director, officer,
employee or agent of the Company's subsidiaries, so long as he or she is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Company's or the subsidiary Company's Articles of Incorporation and
By-laws, and until such time as he or she resigns or fails to stand for election
or is removed from his or her position. Indemnitee may from time to time also
perform other services at the request or for the convenience of or otherwise
benefiting the Company. Indemnitee may at any time or for any reason resign or
be removed from such position(s) (subject to any other contractual obligation or
other obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in any such
position.

              2.  Indemnification.  Subject to the limitations set forth herein
and in Section 7 hereof, the Company will, to the fullest extent permitted by
law, indemnify Indemnitee, and his or her executors, administrators and heirs,
from and against any and all liabilities incurred by Indemnitee in connection
with any threatened, pending or completed action, suit or proceeding of any
kind, whether civil, criminal, administrative or investigative and whether
formal or informal (collectively a "Proceeding"), to which Indemnitee is a party
or is threatened to be made party as a result of his or her position with and
work for the Company. Subject to applicable law and to Section 7 hereof, the
liabilities for which the Company is obligated to indemnify Indemnitee hereunder
shall include without limitation any damages, judgments (including punitive and
exemplary damages), fines (including taxes and civil penalties with respect to
an employee benefit plan), penalties, settlements and reasonable costs and
expenses, including attorneys' fees, costs of investigation and costs of defense
of legal actions, claims or proceedings and appeals therefrom, court costs,
expert and other professional fees, and costs of attachment or similar bonds.
The obligation to indemnify the Indemnitee shall survive the termination of the
Indemnitee's service to the Company to the extent the relevant Proceeding
relates to Indemnitee's actions or failures to act while an agent, officer, or
director or in other service of the Company or its subsidiaries.

              3.  Advancement of Expenses.
              (a)  Subject to subsection 3(b), before final adjudication of a
Proceeding (including any Proceeding by or in right of the Company), upon
Indemnitee's request pursuant to Section 4 below, the Company will promptly
either advance Expenses directly or reimburse Indemnitee for all Expenses. As
used in this Agreement, the term "Expenses" means all reasonable costs and
expenses (including attorneys' fees, costs of investigation, costs of defense of
legal actions, expert fees, other professional fees, court costs, and costs of
attachment or similar bonds) incurred by Indemnitee in connection with a
Proceeding, other than judgments, penalties, fines and settlement amounts.

              (b)  Advancement of Expenses pursuant to paragraph (a) shall not
be made unless and until each of the following conditions has been satisfied:

              (1)  The Indemnitee has furnished to the Company a written
affirmation of his or her good faith belief that the Indemnitee has met the
applicable standard of conduct set forth in 11A V.S.A., Chapter 8, Subchapter
5-Indemnification;

              (2)  The Indemnitee has furnished to the Company a written,
unlimited general undertaking (which undertaking may be unsecured), executed
personally or in the Indemnitee's behalf, to repay any and all advances if it is
ultimately determined that the Indemnitee did not meet the standard of conduct
referred to in clause (l) above;

              (3)  A determination has been made by the Reviewing Party (as
defined below) that the facts then known to the Reviewing Party would not
preclude indemnification under 11A V.S.A., Chapter 8, Subchapter 5.

              The Company shall cause the determination by the Reviewing Party
to be made within forty-five (45) days following a submission by the Indemnitee
of a written request for advancement of Expenses. For purposes of this Section
3, the "Reviewing Party" shall be selected in accordance with the procedures set
forth in Section 6 below.

              (c)  Notwithstanding the undertaking referred to in Subsection
(b)(2) above, in no circumstances shall Indemnitee be deemed to have undertaken
to repay the Company for Expenses as to which Indemnitee is entitled to
indemnification hereunder.

              4.  Notice to Company.  Indemnitee shall give notice to the
Company and request indemnification (or advancement of Expenses, as the case may
be) pursuant to this Agreement as soon as practicable for any claim made against
him or her for which indemnification will or could be sought under this
Agreement. Any such written notice shall contain in reasonable detail a
description of the liabilities and/or expenses for which indemnification or
advancement, as the case may be, is sought. A written notice requesting
advancement of Expenses shall be accompanied by the affirmation and the
undertaking referred to in clauses (1) and (2), respectively, of Subsection
3(b). Indemnitee will further notify and cooperate with the Company in the
selection of counsel and in the incurrence of costs and expenses in defending or
investigating any claim for which indemnification may be sought hereunder.
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee's power. Notice to the
Company shall be directed to the Company at its general office, Attention:
General Counsel (or such other address or addressee as the Company shall
designate in writing to the Indemnitee).

              5.  Presumptions and Effect of Certain Proceedings.
              (a)  Upon making a request for advancement of Expenses, Indemnitee
shall be presumed to be entitled to such advancement under this Agreement and
the Company shall have the burden of proof to overcome that presumption in
reaching any contrary determination as set forth in clause (3) of Subsection
3(b). If the person or persons so empowered to make the determination pursuant
to clause (3) of Subsection 3(b) shall have failed to make the requested
determination within forty-five (45) days after receipt of Indemnitee's written
request for advancement of Expenses, the requisite determination that Indemnitee
is entitled to advancement of Expenses shall be deemed to have been made.

              (b)  Upon making a request for indemnification, Indemnitee shall
be presumed to be entitled to indemnification under this Agreement and the
Company shall have the burden of proof to overcome that presumption in reaching
any contrary determination as set forth in Section 6 hereof. The termination of
any proceeding by judgment, order, settlement, arbitration award or upon a plea
of nolo contendere or its equivalent shall not affect this presumption or
establish a presumption with regard to any factual matter relevant to
determining Indemnitee's rights to indemnification hereunder. If the person or
persons so empowered to make a determination pursuant to Section 6 hereof shall
have failed to make the requested determination within forty-five (45) days
after any final judgment, order, settlement dismissal, arbitration award,
acceptance of a plea of nolo contendere or its equivalent, or other disposition
or partial disposition of any proceeding or any other event which could enable
the Company to determine Indemnitee's entitlement to indemnification, the
requisite determination that Indemnitee is entitled to indemnification shall be
deemed to have been made.

              6.  Procedure for Determination of Entitlement to Indemnification.
              (a)  Any indemnification under this Agreement shall be made by the
Company only upon a determination that Indemnitee has met the applicable
standard of conduct set forth in 11A V.S.A. Chapter 8, Subchapter 5 and is
entitled to such indemnification pursuant hereto. Such determination shall be
made (1) by a majority vote of a quorum of the Company's Board of Directors
("Disinterested Directors") excluding Indemnitee and all other directors who are
parties to the same action, suit or proceeding as Indemnitee; or (2) if such a
quorum is not obtainable, by a majority vote of a committee of two or more
Disinterested Directors, which committee has been duly designated by the Board
of Directors (and in which designation Indemnitee may participate); or (3) by
written opinion of special legal counsel: (i) selected by the Board of Directors
or its committee in the manner prescribed in clauses (1) or (2) of this
subsection; or (ii) if a quorum of the Board of Directors cannot be obtained
under clause (1) and a committee cannot be designated under clause (2), selected
by majority vote of the full Board of Directors (in which selection Indemnitee
and other directors who are parties to the Proceeding may participate); or (4)
by the shareholders, provided that shares owned by or voted under the control of
the Indemnitee or any other directors who are at the time parties to the
Proceeding may not be voted on the determination.

              (b)  Notwithstanding any other provision of this Agreement,
Indemnitee shall be entitled to indemnification of Expenses in connection with
any Proceeding in which he or she is wholly successful, on the merits or
otherwise, and in such event no determination under subsection (a) shall be
required.

              (c)  Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee is, by reason of the Indemnitee's position with the
Company, a witness in any Proceeding to which the Indemnitee is not a party, the
Indemnitee shall be indemnified against all expenses incurred by, or on behalf
of, the Indemnitee in connection therewith.

               (d)  Any determination as to the reasonableness of Expenses to be
advanced or indemnified shall be made by the person or persons empowered to
determine the permissibility of indemnification under Subsection 6(a); provided,
however, that if such determination is made by special legal counsel, the
evaluation as to reasonableness of Expenses shall be made by those entitled
under Subsection 6(a) to select such counsel.

              7.  Specific Limitations On Indemnification.  Except as otherwise
required by order of a court (as contemplated in 11A V.S.A. Section 8.54) or as
otherwise permitted by applicable law at the time of such indemnification, the
Company shall not be obligated under this Agreement to make any indemnification
payment to Indemnitee with respect to any proceeding:

              (a)  To the extent that payment is actually made to Indemnitee by
the Company or its subsidiaries otherwise than pursuant to this Agreement
(including any payment made under an insurance policy purchased by the Company).
Indemnitee also may claim indemnification from the Company pursuant to this
Agreement by assigning to the Company any claims under an insurance policy
purchased by the Indemnitee to the extent Indemnitee is paid by the Company;

              (b)  If a court has entered a judgment or other final adjudication
adverse to Indemnitee which establishes that Indemnitee's acts were
intentionally committed in bad faith, or that Indemnitee did not reasonably
believe (i) in the case of conduct in Indemnitee's official capacity with the
Company, that Indemnitee's conduct was in the Company's best interests or (ii)
in all other cases, that Indemnitee's conduct was at least not opposed to the
Company's best interests, or with respect to an employee benefit plan,
Indemnitee did not reasonably believe that his or her conduct was in the best
interest of the plan's participants and beneficiaries;

              (c)  To the extent the Indemnitee is finally adjudged liable on
the basis that he or she received an improper personal benefit, whether or not
involving action in Indemnitee's official capacity;

              (d)  For liabilities in connection with a proceeding by or in
right of the Company in which Indemnitee was finally adjudged liable to the
Company;

              (e)  For the amount of any settlement in connection with a
proceeding by or in right of the Company; provided, however, that reimbursement
of Indemnitee's Expenses in such event may be reimbursed hereunder (subject to
satisfaction of the conditions in Section 6 hereof);

              (f)  For liabilities in connection with proceedings settled
without the Company's consent, which consent, however, shall not have been
unreasonably withheld;

              (g)  For an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Company within the meaning of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provisions of any
state statutory or common law;

              (h)  For liabilities in the case of any proceeding brought by a
governmental entity, if Indemnitee had reasonable cause to believe his or her
conduct was unlawful or Indemnitee is finally found to have engaged in a
reckless and intentional unlawful act; and

              (i)  To the extent attributable to Indemnitee's having voted for
or assented to the declaration of any dividend or other distribution of the
Company's assets to the Company's shareholders contrary to the provisions of
Chapter 6 of Title 11A of the Vermont Statutes Annotated or as such standards
are amended.

              8.  Change in Control Procedures.
              (a)  If a Change in Control (as defined below) has occurred, any
determination to be made under Sections 3 or 6 shall be made by Special Legal
Counsel selected by the parties entitled to make such selection under clause 3
of Subsection 6(a), but such selection shall be made from a list of at least
three recommendations furnished by the Indemnitee. In the event such a
determination has to be made and it involves more than one Indemnitee and
similar facts and circumstances, such selection shall be made from a list of at
least five recommendations collectively furnished by the Indemnitees. The
Company shall pay the reasonable fees of the Special Legal Counsel and shall
indemnify fully such Special Legal Counsel against any and all expenses
(including attorneys' fees), claims, liabilities and damages arising out of or
relating to this Agreement or the engagement of Special Legal Counsel pursuant
hereto. If requested by Special Legal Counsel, the Company promptly shall give
such counsel an appropriate written agreement with respect to the payment of its
fees and expenses and such other matters as reasonably may be requested by such
Special Legal Counsel.

              (b)  Following any Change in Control, the Company shall be liable
for, and shall pay the Expenses paid or incurred by Indemnitee, in connection
with the making of any determination under Sections 3 or 6 of this Agreement
(regardless of the result of such determination) or the prosecution by
Indemnitee of any claim or enforcement of any rights under this Agreement, and
the Company and/or any of its subsidiaries shall hold Indemnitee harmless
therefrom.

              (c)  For purposes of this Agreement, if Indemnitee is entitled to
benefits under a current Change In Control Agreement with the Company, the
definition of a Change of Control under the Change In Control Agreement shall
apply. If not, a Change in Control of the Company shall mean (i), (ii), (iii),
(iv), or (v) below:

(i)  The acquisition, directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company's then
outstanding securities by any third person including a "Group" as that term is
used in Section 13 (d)(3) of the Securities Exchange Act of 1934 (the Exchange
Act); or

(ii)  A change in the membership of the Board of Directors over a period of two
consecutive years in which the members of the Board at the beginning of the
period cease for any reason to be at least two-thirds of the Board at the end of
the period provided, however, that this section does not apply if the nomination
of each new director was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of the
period; or

(iii)  The acquisition by a third person either directly or indirectly, of the
right to own, control or hold with power to vote 10% or more of the outstanding
voting securities of the Company, if immediately subsequent to the acquisition
of the Company's voting securities by such third person: (A) such third person
shall be a "public utility holding company" within the meaning of the 1935 Act,
whether or not exempt from registration thereunder, or (B) the Company shall be
in danger of losing its exemption under the 1935 Act or shall otherwise be
required to register under the 1935 Act; or

(iv)  Consummation of a reorganization, merger or consolidation, other than a
reorganization, merger or consolidation following which the individuals and
entities that were the beneficial owners of the outstanding voting securities of
the Company immediately prior to such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 60 percent of the
outstanding voting shares of the Company resulting from such reorganization,
merger or consolidation, in substantially the same proportions as their
ownership immediately prior to such reorganization, merger or consolidation; or

(v)  Consummation of 1) a complete liquidation or dissolution of the Company or
2) the sale or other disposition in one transaction or series of related
transactions of all or substantially all the assets of the Company, as
determined by the Board, other than a sale or other disposition to a company,
which following such sale or other disposition, the individuals and entities
that were the beneficial owners of the outstanding voting securities of the
Company immediately prior to such sale or other disposition, beneficially own,
directly or indirectly, more than 60 percent of the outstanding voting
securities of such company in substantially the same proportions as their
ownership in the Company, immediately prior to such sale or other disposition.

              9.  Modification, Waiver, Termination and Cancellation.  No
supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

              10.  Subrogation.  In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, other than payments made to Indemnitee
pursuant to an insurance policy purchased by Indemnitee, who shall execute all
papers required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.

              11.  Nonexclusivity; Enforcement.
              (a)  The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the laws
of the State of Vermont, the Company's Articles of Incorporation or By-laws, or
any agreements, vote of stockholders, resolution of the Board of Directors,
court order (including, without limitation, a court order pursuant to 11A V.S.A.
Section 8.54) or otherwise, and to the extent that during the indemnification
period the rights of the then existing directors, officers, employees or agents
are more favorable to such directors, officers, employees or agents than the
rights currently provided to Indemnitee thereunder or under this Agreement,
Indemnitee shall be entitled to the full benefits of such more favorable rights.

              (b)  If the Company unreasonably denies a written request for
indemnity under Section 6 or the advance payment of Expenses under Section 3
either in whole or in part, or if payment in full pursuant to such request is
not made promptly, the Indemnitee's right to indemnification or advances shall
be enforceable by him or her in any court of competent jurisdiction.
Indemnitee's Expenses incurred in connection with successfully establishing his
or her right to indemnification in any such action shall also be indemnified in
full by the Company.

              12.  Liability Insurance.  The Company shall purchase and maintain
insurance on behalf of the Indemnitee against expenses and liabilities asserted
against or incurred by him or her in Indemnitee's official capacity or arising
from his or her status as director or officer, or director, officer, employee or
agent of its subsidiaries, whether or not the Company would have the power or
obligation to indemnify that individual under this Agreement or under 11A V.S.A.
Section 8.51 or Section 8.52.

              13.  Other Organizations.  The indemnification provisions of this
Agreement shall extend to any Indemnitee who serves at the Company's request as
director, officer, partner, employee, agent or trustee of another foreign or
domestic corporation, partnership, joint venture, trust, employee benefit plan,
or other enterprise.

              14.  Severability.  If this Agreement or any portion thereof shall
be invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify the Indemnitee to the fullest extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the fullest extent permitted by applicable law.

              15.  Governing Law: Intent of the Parties.  This Agreement shall
be governed by and construed in accordance with the laws of Vermont. This
Agreement shall supersede all prior indemnification agreements between them. The
parties intend that this Agreement shall provide to Indemnitee rights to
indemnification to the fullest extent permitted by law and the provisions hereof
shall be construed to give effect to that intent. Further, the right to
indemnification or to advancement of Expenses under this Agreement is intended
to be retroactive and shall be available with respect to Proceedings which
relate to events occurring prior to the effective date of this Agreement.

              Effective as of this              day of
                                 , 20      , at Rutland, Vermont.

                                            CENTRAL VERMONT PUBLIC SERVICE
CORPORATION

 

                                                         By:
                                                                               

 

                                                         INDEMNITEE

 

                                                                                                                                               

 

 